In an action to recover damages *600for negligent misrepresentation, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated June 14, 1999, which granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
The Supreme Court correctly ruled that under the circumstances presented, the defendant did not, as a matter of law, have a duty to avoid mis-advising the plaintiff, his fellow Town Councilman, regarding whether the Town of Brookhaven would compensate the plaintiff for his legal expenses in defending against Federal criminal charges (see, Delcor Labs. v Cosmair, Inc., 169 AD2d 639; cf., Kimmell v Schaefer, 89 NY2d 257; AFA Protective Sys. v American Tel. & Tel. Co., 57 NY2d 912). The complaint is devoid of any indication that a special relationship existed between the parties such that the defendant undertook a duty to impart accurate information to the plaintiff (see, Prudential Ins. Co. v Dewey, Ballantine, Bushby, Palmer & Wood, 80 NY2d 377; Ossining Union Free School Dist. v Anderson LaRocca Anderson, 73 NY2d 417; Rotanelli v Madden, 172 AD2d 815). O’Brien, J. P., Altman, Krausman and Schmidt, JJ., concur.